Citation Nr: 0103109	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-08 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for infiltrative 
conjunctivitis of the left eye, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right eye 
disability secondary to service-connected lichen planus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
increased rating for infiltrative conjunctivitis of the left 
eye, and a January 1999 rating decision, which denied 
entitlement to service connection for a right eye disability.

This case was before the Board previously in February 2000 
when it was REMANDED for a VA examination.  

The appellant's claim for entitlement to service connection 
for a right eye disability secondary to service-connected 
lichen planus will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for a decision regarding the 
veteran's claim for an increased rating for infiltrative 
conjunctivitis of the left eye has been obtained.  

2.  The appellant's infiltrative conjunctivitis of the left 
eye is not manifested by any eye or skin disability.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for infiltrative conjunctivitis of the left eye have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, Diagnostic Codes 6018, 7806 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1972 VA dermatology examination showed that, as a 
result of the spreading of lichen planus, the appellant 
developed infiltrative conjunctivitis on the medial aspect of 
the left eyeball, which cause some blurring of vision and 
itching.

In May 1972 the appellant was granted service connection for 
infiltrative conjunctivitis of the left eye secondary to 
lichen planus.

At an April 1977 VA eye examination, the appellant was 
diagnosed with mild chronic conjunctivitis and corneal scars.

VA medical records dated from May 1996 to June 1997 indicate 
that the appellant was treated at VA facilities for his eyes 
periodically, including surgery for cataracts in his left eye 
in June 1996.

At a January 1998 VA visual examination, the examiner noted 
that the appellant had a history of proliferative diabetic 
retinopathy and multiple laser treatments in each eye for 
diabetic-related retinopathy.  He also had a history of 
cataract surgery in both eyes in 1996.  The vision in the 
appellant's right eye was 20/60 -4, and 20/40 -4, in the left 
eye.  Pinhole vision was 20/30 bilaterally.  Sclerae and 
conjunctivae were without injection, thinning, or lesions.  
The corneas were clear, with all three layers seen, and the 
epithelium was without any defects.  The dilated fundus exam 
was significant for a partial posterior vitreous attachment, 
which was noted in both eyes.  Retinal thickening was noted 
temporally in the left eye, with an old vitreous hemorrhage 
inferiorly and some regress of neovascularization.  There did 
not appear to be any clinically significant macular edema, 
except for a small amount of swelling temporally into the 
macula without any associated leakage.  

A fluorescein angiogram was performed with revealed a small 
amount of cystoid macular edema.  The examiner diagnosed 
clinically significant macula edema bilaterally and 
proliferative diabetic retinopathy that had been treated with 
pin and retinal photocoagulation multiple times.  Visual 
fields confirmed that the appellant's central vision was 
limited to 10 degrees centered around his central vision.  
The right eye displayed a cecocentral absolute defect that 
revolved around the central 10 degrees.  The left eye also 
had a cecocentral defect that revolved around the central 10 
degrees, but the appellant appeared to have a little bit more 
vision in his left eye.  Because of the constricted field of 
vision, the appellant was considered legally blind.

At a June 2000 VA eye examination, the examiner noted that 
the appellant had a history of diabetic cystoid macular edema 
and proliferative diabetic retinopathy, status post 
panretinal photocoagulation, panretinal laser of both eyes 
multiple times in 1994.  The appellant stated he believed 
that a lichen planus infection, which covered his body in the 
1970s, affected his right eye.  He explained that he had had 
several lesions removed from the eye in 1974, which he 
believed scarred the eye and led to his current visual status 
in the right eye.  He added that his vision had worsened 
since the 1980s because of the lichen planus.  The appellant 
had visual acuity of 10/400 in the right eye and 20/40 in the 
left eye, with no improvement in either eye with pinhole.  
His pupils were surgical but reactive.  There was no 
appreciable afferent pupillary defect, although slit lamp 
examination revealed a large and rubbery lesion by the left 
upper brow.  The appellant had 1+ to 2+ blepharitis of both 
eyes.  The conjunctivae and sclerae revealed pinguiculae both 
nasally and temporally in both eyes.  The corneas were clear.  
There were no evident scars or stromal opacities, especially 
over the visual axes of both eyes.  The anterior chambers 
were deep and quiet.  The dilated fundus exam revealed 
extensive panretinal photocoagulation scars 360 degrees in 
both eyes.  The right eye showed an epiretinal membrane over 
the foveal area, as well as some dot-and-blot hemorrhages and 
intraretinal microvascular abnormalities (IRMA) lesions.  The 
left eye was similar with multiple dot-and-blot hemorrhages 
and IRMA.  There was no neovascularization of the optic disk 
of neovascularization elsewhere.  The vitreous was clear.  
The appellant did not complain of diplopia.  

In summary, the examiner noted that the appellant had a 
history of diabetes, hypertension, and end-stage renal 
disease.  The appellant had clear corneas especially over the 
visual axis of his right eye.  He had a history of 
proliferative diabetic retinopathy for which he had received 
panretinal photocoagulation.  No evidence of 
neovascularization of the disc, iris, or elsewhere was seen.  
The appellant had an epiretinal membrane over the right eye.  
The examiner briefly reviewed the extensive medical records 
provided by the appellant and noted that the appellant had 
been seen by a physician in 1974, at which time the appellant 
had some epithelial and subepithelial scars after lesions 
were removed.  Vision at that time was 20/25 in the right 
eye.  In 1975, the appellant's corneas were reported to be 
clear with vision of 20/25 in both eyes.

In August 2000, the RO requested that the examination be 
reviewed in order to address some of the specific questions 
posed in the February 2000 Remand from the Board.  Later that 
month, a second VA physician filed a report based upon the 
June 2000 VA eye examination because the original examiner 
was unavailable.  The physician noted that the appellant had 
undergone cataract extraction with intraocular lens 
implantation in July 1996 in the right eye and September 1996 
in the left eye.  The physician noted that the diagnoses by 
the original examiner were clear corneas, especially in the 
right eye; diabetic retinopathy, status post panretinal 
photocoagulation without neovascularization of the disc, 
iris, or elsewhere; and epiretinal membrane of the right eye.  
The physician concluded that, based upon the information 
available to her and to the original examiner, there did not 
appear to be an eye disability attributable to corneal scars 
in the right eye from lichen planus.  She added that there 
was no obvious eye disability in the left eye secondary to 
conjunctivitis experienced previously by the appellant.  
There was no visual impairment attributable to the service-
connected residual from infiltrative conjunctivitis of the 
left eye.  Furthermore, the physician opined that it was 
unlikely that any of the appellant's current non-service-
connected eye disorders, including diabetic retinopathy and 
cataracts, were aggravated by the conjunctivitis of the 
either eye.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The RO arranged for VA examinations of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Further, the RO's efforts have complied with the 
instructions contained in the February 2000 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The hyphenated diagnostic code in this case indicates that 
the appellant's service-connected left eye disorder is rated 
as eczema under Diagnostic Code 7806 and conjunctivitis under 
Diagnostic Code 6018.  See 38 C.F.R. §§ 4.20, 4.27 (2000).

Under Diagnostic Code 7806, a zero percent (noncompensable) 
disability rating is assigned for eczema where there is 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent disability 
rating is warranted for eczema where there is exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  A 30 percent disability rating is assigned 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.

Diagnostic Code 6018 indicates that residuals of 
conjunctivitis, if any, can be assigned a disability rating.  
Otherwise, if there are no residuals and the condition is 
healed, a zero percent (noncompensable) rating is assigned.  
A 10 percent disability rating is warranted when the 
conjunctivitis is active with objective symptoms.

In this case, a rating greater than 10 percent is not 
warranted under either of these diagnostic codes.  There is 
no medical evidence indicating that any left eye impairments 
are related in any manner to the appellant's service-
connected left eye disorder.  No medical professional has 
stated that the infiltrative conjunctivitis of the left eye 
has an adverse effect on the appellant's visual acuity, and 
indeed, in August 2000, a VA physician noted that there was 
no obvious eye disability in the left eye secondary to 
conjunctivitis experienced previously by the appellant.  She 
added that there was no visual impairment attributable to the 
service-connected residual from infiltrative conjunctivitis 
of the left eye, and that it was unlikely that any of the 
appellant's current non-service-connected eye disorders, 
including diabetic retinopathy and cataracts, were aggravated 
by the conjunctivitis of the either eye.  Under these 
circumstances, a basis upon which to grant an increased 
rating for the veteran's left eye disability has not been 
presented and his appeal in this regard is denied.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence does not show disability 
that more nearly approximates that which warrants the 
assignment of a higher disability rating.  See 38 C.F.R. 
§§ 4.3, 4.7 (2000).


ORDER

Entitlement to an increased disability rating for 
infiltrative conjunctivitis of the left eye is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this regard, the 
Board notes specifically that, in a May 17, 1999 statement, 
the appellant requested that the RO obtain records of his 
treatment at the Yale New Haven hospital in 1972 in order to 
substantiate his claim.  In a March 11, 1999 statement, the 
appellant explained that physicians at the VA hospital in 
West Haven, Connecticut referred him to the Yale New Haven 
hospital when they were unable to control his eye problems 
resulting from his lichen planus.  In addition to his 
statement, the appellant submitted his journal, which 
indicates that he was treated at Yale New Haven Hospital on 
March 6, March 23, and May 11, 1972, on referral from VA 
physicians.  An April 1972 VA examination report notes that 
the appellant was to be presented at a conference in May 
because of unusual eye complications of lichen planus.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this issue is REMANDED for the following:

1.  After obtaining any appropriate 
authorization, the RO should request 
medical records for treatment of the 
veteran in 1972 from Yale New Haven 
Hospital.  The RO should associate all 
records and responses with the claims 
file, and in particular, if no such 
records are available, a written response 
to that effect should be requested.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000, and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

3.  Next, the RO should ascertain whether 
any additional development is indicated as 
a result of the development requested by 
this Remand.  If that is the case, this 
additional development, including any 
examination, should be accomplished.  

4.  Thereafter, the RO should enter its 
determination regarding whether service 
connection for a right eye disability is 
warranted.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 


